Citation Nr: 0711699	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  03-01 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of an 
injury to a muscle and cartilage of the chest.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active military service from February 1957 to 
January 1959.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 2001 by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In August 2004, the appellant testified at a hearing before 
the undersigned Acting Veterans Law Judge at the RO.  A 
transcript of that hearing is of record.  In August 2005, the 
Board remanded this case for development action.  

During the pendency of this appeal, in written statements to 
VA and at the August 2004 hearing, the appellant and his 
representative made reference to the condition of his 
cardiovascular system and to a claim of service connection 
for chronic otitis (chronic ear infections).  Claims of 
entitlement to service connection for any disability of the 
appellant's cardiovascular system, to include damage to or 
disease of his heart, or for chronic otitis have not been 
adjudicated by the RO and are not before the Board.  Those 
claims are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Bilateral hearing loss was not present in service and was 
not manifested to any degree within one year of separation 
from service.

2.  The appellant's service medical records show an episode 
of otitis externa of the left ear in 1957.

3.  There is no competent medical evidence of a medical 
opinion by a physician or by an audiologist that the 
appellant's current bilateral hearing loss disability is 
etiologically related to an episode of left ear otitis 
externa in service or to any other incident in or 
manifestation during his active service.

4.  In service the appellant sustained a blow to his chest.

5.  There is no competent medical evidence or any other 
credible evidence that the appellant's currently diagnosed 
costochondritis of the left chest wall or any other disorder 
of his chest is related to the in-service blow to the chest.

 
CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2006).

2.  Residuals of an injury to a muscle and cartilage of the 
chest were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the appellant was provided with VCAA 
notice by a letter dated in July 2001 from the RO and by a 
letter dated in September 2005 from the VA Appeals Management 
Center (AMC) in Washington, DC.  The appellant was asked by 
VA to submit any pertinent evidence in his possession, and he 
was specifically informed by VA of the evidence required to 
substantiate his claims and of the information required from 
him to enable VA to obtain evidence on his behalf and of  the 
assistance that VA would provide to obtain evidence on his 
behalf.  

Although the veteran may not have been specifically notified 
to provide any evidence in his possession that pertains to 
the claim, the Board finds that he was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims.  The November 2002 statement of the case included 
the complete text of 38 C.F.R. § 3.159 and the September 2005 
letter advised him to notify VA of any additional information 
or evidence that he believed would support his claim, and 
that he must give enough information about his records so 
that VA could request them from the person or agency who has 
them.  Thus, effectively notifying him to send any additional 
relevant information.  VA readjudicated the claims following 
the provision of VCAA notice and completion of all indicated 
development of the record.  The veteran was not precluded 
from participating effectively in the processing of his 
claims and any deficiency in the notice did not affect the 
essential fairness of the decision.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006). For these reasons, to decide 
the appeal would not be prejudicial error to the veteran.  

Moreover, all available evidence pertaining to the claims on 
appeal has been obtained.  The record before the Board 
contains the appellant's service medical records, post-
service medical records and reports of the appellant, and 
reports of VA examinations.  In addition, neither the 
appellant nor his representative has identified any 
additional pertinent evidence which could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to these claims.

As the Board is denying the service connection claims on 
appeal, there can be no possibility of any prejudice to the 
appellant regarding that claims decided herein under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in line 
of duty in the active military service or, if pre-existing 
active service, was aggravated therein.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

38 C.F.R. § 3.303(b) provides that entitlement to service 
connection may under certain conditions granted on the basis 
of chronicity and continuity.  The chronicity provisions of 
38 C.F.R. § 3.303(b) are applicable where the evidence, 
regardless of its date, shows that the veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such condition.  Such evidence must be 
medical unless it relates to the condition as to which lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity or symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1). 

In a case before VA with respect to benefits under laws 
administered by VA, the law provides that VA shall consider 
all information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).       

Bilateral Hearing Loss

Audiometric testing measures threshold hearing levels (in 
decibels) over a range of frequencies (in Hertz); the 
threshold for normal hearing is from zero to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

It is not in dispute that the appellant now has bilateral 
hearing loss which is considered a disability under VA 
standards.  Both VA and non-VA hearing evaluations show that 
he has the current disability of bilateral high-frequency 
sensorineural hearing loss.  

When an organic disease of the nervous system [to include 
sensorineural hearing loss] is manifested to a compensable 
degree within one year of separation from service, the 
disease may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).   

There is no competent evidence of record showing that the 
appellant had sensorineural hearing loss, or any other kind 
of hearing loss, during his period of active service or 
within one year of his separation from active service in 
January 1959, and he and his representative do not assert 
that he did.  He is thus not entitled to a grant of 
presumptive service connection for bilateral hearing loss as 
an organic disease of the nervous system under the provisions 
of 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

The appellant and his representative do not contend that he 
had any loss of auditory acuity in either ear during his 
period of active military service as hearing loss is defined 
in Hensley, supra.  

The appellant's available service medical records (some of 
which were damaged in a fire in July 1973 at a federal 
records repository) are negative for any complaint by him of 
hearing impairment.  A 1957 entry notes an episode of otitis 
externa.  At an examination in November 1958 for separation 
from service, his ears were evaluated as normal.  Hearing was 
recorded as 15/15, or within normal limits, to the spoken 
voice and to the whispered voice.  The first report of record 
of an audiometric test of the appellant's auditory acuity 
showing any hearing impairment is the report of VA 
audiological examination in January 2001 which showed 
bilateral hearing loss.  

At a VA outpatient clinic in November 2000, the appellant 
requested a VA evaluation of his hearing.  A careful review 
of the appellant's testimony at the August 2004 hearing and 
of the written statements he has submitted to VA in support 
of his claim fail to show any indication on his part how long 
before November 2000 he thought he had a noticeable hearing 
impairment.  

Throughout the appeal period the appellant has consistently 
maintained that his current bilateral hearing loss disability 
is directly related to a history of chronic otitis, or 
inflammation of the ear.  

The report of a November 2006 VA examination conducted 
pursuant to the board remand included a diagnosis of severe 
bilateral sensorineural hearing loss and the examiner's 
opinion that otitis externa as not likely to produce 
sensorineural hearing loss.  

In support of his claim for service connection for bilateral 
hearing loss, the appellant submitted a September 2002 
statement by a private physician who is a specialist in 
internal medicine, who said, "[t]he literature does back up 
the fact that hearing loss can very well be related to 
chronic infection in the ears."  It is noted that the 
private internist's statement does not distinguish between 
otitis externa and otitis media as a cause of hearing loss, 
does not say that chronic otitis externa is known to cause 
sensorineural hearing loss, and does not contain a medical 
opinion on the medical question of whether the appellant's 
currently diagnosed sensorineural hearing loss is related to 
a history of any kind of chronic ear infection.

The appellant also submitted a statement by a private 
physician who is a specialist in otolaryngology who reported 
that the appellant provided to him a medical history of 
"multiple infections" during his active military service 
and told him that the bilateral sensorineural hearing loss a 
history of which he noted when he saw the appellant as a 
patient in January 2002 "was also there in 1958."  The 
private otolaryngologist stated, "It is my opinion that [the 
appellant's] hearing loss potentially could have been caused 
by these infections, it is also entirely possible that the 
hearing loss was not caused by infection."  It is noted that 
the private otolaryngologist did not state that he had 
reviewed copies of the appellant's available service medical 
records and his statement contains no opinion on the matter 
of the likely date of onset of the appellant's current 
hearing loss.

Whether a physician provides a basis for his medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Board is free to favor one medical opinion over 
another, provided it offers an adequate basis for doing so.  
Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 
Vet. App. 429, 433 (1995).

In this case, the Board finds the November 2006 VA 
examination report to be the most persuasive.  The examiner 
commented that the veteran's claims folder had been reviewed 
in its entirety and the opinion offered was based on an 
examination and review of the records.  The private physician 
did not include an opinion as to the etiology of the 
veteran's hearing loss.  While the private otolaryngologist 
did offer an opinion, it was speculative at best; using the 
phrases "could have been" and "entirely possible."  
Medical opinions which are speculative, general or 
inconclusive in nature, cannot support a claim.  Obert v. 
Brown, 5 Vet. App. 30, 33 (1993). 

In support of the claim for service connection for bilateral 
hearing loss, the appellant and his representative have not 
submitted any statements by individuals claiming to have 
personal knowledge of the appellant's having a hearing 
impairment soon after his separation from active service or 
at any prior to the VA audiological examination he had in 
January 2001.  There is thus no supporting evidence and no 
corroboration by a credible source of the appellant's having 
hearing loss "in 1958" (when he spent the entire year on 
active duty) as he stated to the private otolaryngologist he 
saw in 2002.

On this record, the Board finds that there is no competent 
evidence showing that the appellant had hearing loss in 
service or for years after separation from service.  Thus no 
basis to allow service connection for bilateral hearing loss 
on the basis of direct in-service incurrence.  

At the August 2004 hearing the appellant testified that he 
believes that his current bilateral hearing loss was caused 
by repeated ear infections because that is his understanding 
of what he has been told by audiologists and physicians.  See 
transcript of hearing at pages 12 and 16.  

Office records of a private treating physician of the 
appellant show that, in June 1999, the physician noted that 
the appellant had a history of recurring pain in his left ear 
along with recurrent otitis externa and eustachian tube 
dysfunction.  That private treating physician's office 
records also show that, in February 2000, he diagnosed the 
appellant with otitis media, severe, left greater than right.  
It is noted that the record in this case does not contain 
evidence of a diagnosis of otitis media earlier than February 
2000.      

To the extent that the appellant's subjective history as 
reported by the private otolaryngologist in October 2002 
(having had sensorineural hearing loss in service in 1958) is 
understood to be an assertion that he has had bilateral 
hearing loss since separation from service, the evidence of 
record is against any such finding of fact.  No evidence of 
record, lay or medical, has been presented by the appellant 
other than his own statement to a private physician made over 
40 years after his separation from service tending to show 
that since service he has continuously had bilateral hearing 
loss.  For that reason, the appellant is not entitled to 
service connection for bilateral hearing loss on the basis of 
chronicity and continuity under the provisions of 38 C.F.R. 
§ 3.303(b).

In sum, the preponderance of the evidence is against the 
claim of service connection for bilateral hearing loss.  The 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b). 

Residuals of Injury To Muscle and Cartilage of Chest

The veteran has alleged that in service while playing 
football he sustained an injury when struck in the chest and 
that such injury to muscle and to a cartilage in his chest 
area produced chronic disability.  His available service 
medical records appear to contain an entry in 1958 that he 
was seen for a complaint of pain over the sternum.  Based on 
the appellant's testimony at the August 2004 hearing, which 
on the matter of a blow in service to his chest wall is 
considered credible, and on the information which appears in 
his service medical records, the Board finds as a fact that 
the appellant sustained a chest injury in service.  However, 
it is noted that in a report of medical history in November 
1958 for separation, the appellant denied having pain or 
pressure in his chest, and at the medical examination in 
November 1958 his chest was evaluated as normal and no 
residuals of a chest injury were diagnosed. 

Throughout the appeal period in this case, the appellant has 
indicated that he has chest symptoms which are attributable 
to an in-service chest injury.  At a VA primary care clinic 
in May 2000, the appellant complained of having chest pain 
when walking up a hill and when carrying things.  He had been 
afforded a thallium stress test of his heart function which 
was within normal limits.  The VA physician who saw the 
appellant at the VA outpatient clinic in May 2000 noted that 
his complaints of chest pain were more consistent with 
costochondritis.  

Pursuant to the Board remand, the veteran was afforded a VA 
muscles examination in November 2006 which yielded a 
diagnosis costochondritis of the left chest wall.  The 
examining VA physician stated in the report that she had 
conferred with a VA radiologist who stated that there are not 
any imaging studies good for chest wall injuries.  There is 
no competent medical evidence of record that the appellant 
has any disorder or abnormality of his chest or of his chest 
wall other than left chest wall costochondritis.

The VA examining physician stated her medical opinion that, 
in view of the fact that the veteran's VA claims file, which 
was reviewed, documents no post-service complaint of chest 
wall symptoms until the year 2000, it would require resort to 
"mere speculation" to relate his currently diagnosed left 
chest wall costochondritis to any injury in service.  

There is of record no opinion by any physician contrary to 
the medical opinion of the VA physician who conducted the 
November 2006 VA muscles examination.  The only competent 
medical evidence of record does not support the claim for 
service connection for residuals of an injury to a muscle and 
cartilage of the chest.  

The veteran's stated belief that he has a current disability 
of his chest which is medically linked to the in-service 
chest injury is lacking in probative value because, as a 
layman without medical training or expertise, he is not 
qualified to provide a medical opinion on a question of 
medical diagnosis or medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Absent competent and credible evidence of record in support 
of the claim on appeal for service connection for residuals 
of an injury to a muscle and cartilage of the chest, the 
preponderance of the evidence of record is against the claim 
and it must,  be denied.  See 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  The benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for residuals of an injury 
to a muscle and cartilage of the chest is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.





____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


